               Case 6:21-cv-00782 Document 1 Filed 07/30/21 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


SILENT COMMUNICATIONS, INC.,                    )
     Plaintiff,                                 )
                                                )       Civil Action No. 6:21-cv-00782
v.                                              )
                                                )
BLACKBERRY CORPORATION,                         )       JURY TRIAL DEMANDED
    Defendant.                                  )

          PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

          Silent Communications, Inc., (“Silent”) files this Original Complaint and demand for jury

trial seeking relief from patent infringement of the claims of U.S. Patent No. 8,792,874 (“the ‘874

patent”) (referred to as the “Patent-in-Suit”) by Blackberry Corporation (“Blackberry”).

     I.      THE PARTIES

     1.   Plaintiff Silent is a Texas Corporation with its principal place of business located in Harris

County, Texas.

     2.   On information and belief, Blackberry is a corporation existing under the laws of the State

of Texas, with a principle place of business located at 11501 Alterra Parkway, Suite 410, Domain

Seven, Austin, Texas 78758. On information and belief, Blackberry sells and offers to sell products

and services throughout Texas, including in this judicial district, and introduces products and

services that perform infringing methods or processes into the stream of commerce knowing that

they would be sold in Texas and this judicial district. Defendant may be served through their

registered agent at, Corporate Creations Network, Inc., 5444 Westheimer #1000, Houston, TX

77056.




                                                    1
              Case 6:21-cv-00782 Document 1 Filed 07/30/21 Page 2 of 9




    II.     JURISDICTION AND VENUE

    3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.    INFRINGEMENT

    A. Infringement of the ’874 Patent

    6. On July 29, 2014, U.S. Patent No. 8,792,874 (“the ’874 patent”, attached as Exhibit A)

entitled “System, Methods, Circuits, And Associated Software For Augmenting Contact Details

Stored On A Communication Device With Data Relating To The Contact Contained On Social

Networking Sites” was duly and legally issued by the U.S. Patent and Trademark Office. Silent

owns the ’874 patent by assignment.



                                                    2
             Case 6:21-cv-00782 Document 1 Filed 07/30/21 Page 3 of 9




    7. The ’874 patent relates to augmenting contact details stored on a mobile device.

    8. Blackberry maintains, operates, and administers methods and systems of augmenting

contact details stored on a mobile device that infringe, directly and indirectly, through contributory

and/or induced infringement one or more claims of the ‘874 patent, including one or more of claims

1-20, literally or under the doctrine of equivalents. Defendant put the inventions claimed by the

‘874 Patent into service (i.e., used them); but for Defendant’s actions, the claimed-inventions

embodiments involving Defendant’s products and services would never have been put into service.

Defendant’s acts complained of herein caused those claimed-invention embodiments as a whole

to perform, and Defendant’s procurement of monetary and commercial benefit from it.

    9. Support for the allegations of infringement may be found in the following preliminary

table:




                                                  3
Case 6:21-cv-00782 Document 1 Filed 07/30/21 Page 4 of 9




                           4
Case 6:21-cv-00782 Document 1 Filed 07/30/21 Page 5 of 9




                           5
Case 6:21-cv-00782 Document 1 Filed 07/30/21 Page 6 of 9




                           6
               Case 6:21-cv-00782 Document 1 Filed 07/30/21 Page 7 of 9




These allegations of infringement are preliminary and are therefore subject to change.

   10. Blackberry has and continues to induce infringement. Blackberry has actively encouraged

or instructed others (e.g., its customers and/or the customers of its related companies), and

continues to do so, on how to use its products and services (e.g., augment contact details on a

mobile phone) such as to cause infringement of one or more of claims 1–20 of the ’874 patent,

literally or under the doctrine of equivalents. Moreover, Blackberry has known of the ’874 patent

and the technology underlying it from at least the date of issuance of the patent.

   11. Blackberry has and continues to contributorily infringe. Blackberry has actively

encouraged or instructed others (e.g., its customers and/or the customers of its related companies),

and continues to do so, on how to use its products and services (e.g., augment contact details on a

mobile phone) such as to cause infringement of one or more of claims 1–20 of the ’874 patent,

literally or under the doctrine of equivalents. Moreover, Blackberry has known of the ’874 patent

and the technology underlying it from at least the date of issuance of the patent.

   12. Blackberry has caused and will continue to cause Silent damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’874 patent.



   IV.      JURY DEMAND

         Silent hereby requests a trial by jury on issues so triable by right.

   V.       PRAYER FOR RELIEF

WHEREFORE, Silent prays for relief as follows:

  a.     enter judgment that Defendant has infringed the claims of the ‘874 patent;




                                                    7
           Case 6:21-cv-00782 Document 1 Filed 07/30/21 Page 8 of 9




b.   award Silent damages in an amount sufficient to compensate it for Defendant’s

     infringement of the ‘874 patent in an amount no less than a reasonable royalty or lost

     profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

     § 284;

c.   award Silent an accounting for acts of infringement not presented at trial and an award by

     the Court of additional damage for any such acts of infringement;

d.   declare this case to be “exceptional” under 35 U.S.C. § 285 and award Silent its attorneys’

     fees, expenses, and costs incurred in this action;

e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award Silent such other and further relief as this Court deems just and proper.



                                            Respectfully submitted,

                                            Ramey & Schwaller, LLP




                                               8
Case 6:21-cv-00782 Document 1 Filed 07/30/21 Page 9 of 9




                         William P. Ramey, III
                         Texas State Bar No. 24027643
                         5020 Montrose Blvd., Suite 800
                         Houston, Texas 77006
                         (713) 426-3923 (telephone)
                         (832) 900-4941 (fax)
                         wramey@rameyfirm.com


                         Jeffrey E Kubiak (Pro Hac Pending)
                         Texas State Bar No. 24028470
                         5020 Montrose Blvd., Suite 800
                         Houston, Texas 77006
                         (713) 426-3923 (telephone)
                         (832) 900-4941 (fax)
                         jkubiak@rameyfirm.com


                         Attorneys for Silent Communications, Inc.




                           9
